DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-7 are currently pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/25/2021, 02/19/2021, 10/07/2021, and 06/01/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miwa (WO 2018146873 A1).

Regarding claim 1:
Miwa discloses a thermoacoustic device (Fig. 2, [0028]), comprising: 
a waveguide with a loop shape (formed by #100 C-D) that is filled with a medium ([0039]); 
a heat exchanger #100A that is provided in the waveguide and includes a lower temperature part #3 and a higher temperature part #2 that produce a temperature gradient therebetween (Fig. 2, [0036]); and 
a thermally conductive member (#22 & #32, Fig. 3) that changes a temperature of at least a central part of at least one of the lower temperature part and the higher temperature part ([0073-0076]).

Regarding claim 2:
Miwa further discloses wherein the thermally conductive member (#22 & #32) is provided to be rotationally symmetric with respect to a central axis of at least one of the lower temperature part and the higher temperature part (best seen in Fig. 7).

Regarding claim 3:
Miwa further discloses wherein the thermally conductive member is a member that extends in two directions that are orthogonal to a direction of a central axis of at least one of the lower temperature part and the higher temperature part and are orthogonal to one another (best seen in Figs. 3 & 7).

Regarding claim 4:
Miwa further discloses wherein the thermally conductive member is a member that extends to at least a center of at least one of the lower temperature part and the higher temperature part (best seen in Figs. 3 & 7).

Regarding claim 6:
Miwa further discloses wherein the heat exchanger further has a temperature gradient holding part #1 that is provided between the lower temperature part and the higher temperature part and holds the temperature gradient ([0036], [0054-0055], [0074]).

Regarding claim 7:
Miwa further discloses wherein the thermally conductive member is a member that is connected to at least one fin that composes at least one of the lower temperature part and the higher temperature part to be aligned with the at least one fin (best seen in Figs. 3 & 7).

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyairi (US 20160084198 A1).

Regarding claim 1:
Miyairi discloses a thermoacoustic device (Fig. 1-3 & 11; [0062-0063], [0115], & [0122]), comprising: 
a waveguide with a loop shape #4 (includer #100a) that is filled with a medium ([0061]);
a heat exchanger #100 that is provided in the waveguide and includes a lower temperature part #3 and a higher temperature part #2 that produce a temperature gradient therebetween ([0082] & [0086]); and 
a thermally conductive member (at least one of #30, #20a, and 11) that changes a temperature of at least a central part of at least one of the lower temperature part and the higher temperature part ([0080] & [0120]).

Regarding claim 5:
Miyairi further discloses a heat insulation member #1a that reduces thermal conduction between the thermally conductive member #11 and the waveguide (#4, in form of #100a in Fig. 3) at a position where the thermally conductive member contacts the waveguide (see Fig. 3, [0085]).

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763